
	

114 HR 47 IH: To ensure secure gun storage and gun safety devices.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 47
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To ensure secure gun storage and gun safety devices.
	
	
		1.Gun storage and safety devices for all firearms
			(a)Secure gun storage or safety devices by federal firearms licenseesSection 922(z) of title 18, United States Code, is amended to read as follows:
				
					(z)It shall be unlawful for any licensed importer, licensed manufacturer, or licensed dealer to sell,
			 transfer, or deliver any firearm to any person (other than a licensed
			 importer, licensed manufacturer, or licensed dealer) unless the transferee
			 is provided with a secure gun storage or safety device..
			(b)PenaltiesSection 924(p) of such title is amended to read as follows:
				
					(p)The Attorney General may, after notice and opportunity for hearing, suspend or revoke any license
			 issued under this chapter or may subject the licensee to a civil penalty
			 of not more than $10,000 if the holder of such license has knowingly
			 violated section 922(z). The actions of the Attorney General under this
			 subsection may be reviewed only as provided in section 923(f)..
			(c)Effective dateThe amendments made by this section shall be effective 180 days after the date of the enactment of
			 this Act.
			
